Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, method in the reply filed on 12/6/2022 is acknowledged.
Claims 10-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/7/19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barankova et al (Amorphous Carbon Films on Glass Prepared by Hollow Cathode at Moderate Pressure).
Claim 1:  Barankova discloses a method of deposition, comprising: in a first phase, performing a plasma pretreatment of a surface of an insulator substrate (8) positioned on a substrate holder in a pretreatment plasma generated by a second power generator electrically connected to said substrate holder in a second gas, thereby forming a pretreated surface of said insulator substrate;  and in a second phase, using a hollow cathode electrically connected to a first power generator to deposit a carbon coating on said pretreated surface of said insulator substrate by at least one of physical vapor deposition (PVD) from said hollow cathode and plasma enhanced chemical vapor deposition (PE CVD) from a hollow cathode plasma generated in a first gas comprising one or more hydrocarbons and flowing through said hollow cathode, thereby forming an adherent carbon coating on said surface of said insulator substrate (see entire reference). 
Barankova discloses pretreatment in Ar plasma prior to deposition and idslcoses using the magnetic field; however, fails to disclose a magnetic field of at least about 0.01 Tesla generated by magnets.  However, the magnetic field generated by Barankova’s magnets would have some level and such would be recognized as a result effective variable directly affecting the focusing of the plasma and thus taking the reference for all its teachings and that known to one of ordinary skill in the art at the time of the invention it would have been obvious to have determined the optimum magnetic field through routine experimentation to reap the benefits of plasma pretreatment.
Claims 3-4:  Barankova discloses the same process steps as claimed and thus must necessarily have the same results unless the applicant is performing additional process steps or using additional conditions that are neither claimed nor disclosed as required.
Claim 5:  Barankova discloses RF for the first power (see Experimental).
Claim 6:  Barankova discloses thick coatings (see Results, i.e. 20 microns).
Claim 8:  Barankova discloses pressure within the range as claimed (Experimental, Figure 5 and accompanying text) and thus makes obvious this claims.
Claim 9:  Barankova discloses glass (see Title).

Claims 1, 4-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shevchenko et al. (Diamond-Like Carbon Film Deposition using DC Ion Source with Cold Hollow Cathode) taken collectively with Takeda et al. (Improved adhesion of amorphous carbon thin films on glass by plasma treatment) and Fedosenko et al. (Deposition Of Diamond-Like Carbon Films By A Hollow Cathode Multi-Jet Rf Plasma System).
Shevchenko discloses a deposition method comprising using a hollow cathode electrically connected to a first power generator to deposit a carbon coating on said pretreated surface of what can reasonably be considered an insulator substrate by at least one of physical vapor deposition (PVD) from said hollow cathode and plasma enhanced chemical vapor deposition (PECVD) from a hollow cathode plasma generated in a first gas comprising one or more hydrocarbons and flowing through said hollow cathode, thereby forming an adherent carbon coating on said surface of said insulator substrate (See Introduction, Experimental and Figure 1 and accompanying text).  
	Shevchenko discloses performing a plasma treatment of the substrate positioned on a substrate holder using a plasma generated by a second power electrically connected to the holder in a magnetic field of 80 mT (within the range as claimed) by magnets (see Experiment).  However, fails to disclose the pretreatment plasma using a second gas.  However, Takeda discloses improved adhesion of a deposited carbon layer includes plasma pretreatment of the substrate using argon plasma pretreatment and Fedosenko discloses plasma pretreatment using argon plasma to provide pretreatment prior to plasma deposition of the DLC layer and using R second power electrically connected to the substrate holder that will generate a plasma (results and discussion) during the pretreatment (see 2.3 DLC film deposition).  Therefore, taking the references collectively, it would have been obvious as predictable to pretreat the substrate to reap the benefits of increased adhesion of the deposited carbon layer.
	Claim 4:  Takeda discloses the result of the plasma pretreatment will include unsaturated bonds (Formation of the silicon carbon bonds).
	Claim 5:  Shevchenko discloses DC power (See title).  Fedosenko discloses RF power (Introduction, Figure 1).
	Claim 6:  Shevchenko discloses depositing a DLC layer and discloses 20 minutes; however, fails to disclose the thickness.  However, Fedosenko discloses a thickness of the film is a result effective variable and tunable (see Figure 4 and accompanying text) and therefore it would have been obvious to have deposited a film with the claimed range.
	Claim 8:  Shevchenko discloses pressure in the range as claimed (see results) and discloses the pressure is a result effective variable, directly affecting the properties of the film.  Additionally, Fedosenko also disclosing hollow cathode discloses using 100 Pa pressure (Results and discussion).
Claim 9:  Takeda discloses using a glass substrate and depositing carbon thereon and thus taking the references collectively modification of Shevchenko to deposit on glass would have been obvious as predictable.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shevchenko taken collectively with Takeda and Fedosenko as applied above and further with US Patent Application Publication 20150158775 by Sun et al or US Patent Application Publication 230160079040 By Park et al.
Shevchenko taken collectively with Takeda and Fedosenko discloses all is taught above and fails to disclose providing a shield on the substrate support as claimed.  However, Sun discloses the benefits of a plasma resistant coating on the substrate support to protect the substrate support during processing (0011-0012).  Alternatively, Park discloses coatings on substrate support (0081, Figure 10 and accompanying text) is known in the art for plasma processing.  Therefore, taking the level of one of ordinary skill in the art it would have been obvious o have placed the substrate on the protective coating on the substrate holder as such is well known in the art to provide predictable results.

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shevchenko taken collectively with Takeda and Fedosenko as applied above and further with US Patent 6889054 by Barbos.
Claim 3:  Shevchenko taken collectively with Takeda and Fedosenko discloses all is taught above and fails to disclose the simultaneous PVD and PECVD.  However, Barbos also disclosing a hollow cathode and discloses by supplying the process gas  and utilizing the process to provide a hybrid deposition scheme that includes simultaneous PVD and PECVD deposition (column 6, lines 45-60) and the benefits of such a simultaneous processes.
Claim 7:  Barbos discloses hollow cathode deposition for deposition on a plurality of substrate (Figure 4 and accompanying text) and thus taking the reference for its entire teachings, it would have been obvious to have modified Shevchenko taken collectively with Takeda and Fedosenko to deposit on multiple substrate simultaneously.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barankova as applied above and further with Park or Sun.
Barankova fails to disclose the claimed shield.  Sun discloses the benefits of a plasma resistant coating on the substrate support to protect the substrate support during processing (0011-0012).  Alternatively, Park discloses coatings on substrate support (0081, Figure 10 and accompanying text) is known in the art for plasma processing.  Therefore, taking the level of one of ordinary skill in the art it would have been obvious o have placed the substrate on the protective coating on the substrate holder as such is well known in the art to provide predictable results.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barankova as applied above and further with Barbos.
Barbos discloses hollow cathode deposition for deposition on a plurality of substrate (Figure 4 and accompanying text) and thus taking the reference for its entire teachings, it would have been obvious to have modified Shevchenko taken collectively with Takeda and Fedosenko to deposit on multiple substrate simultaneously.
Conclusion
This is a continuation of applicant's earlier Application No. 15/853018.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID P TUROCY/Primary Examiner, Art Unit 1718